TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 30, 2019



                                      NO. 03-19-00088-CR


                                Matthew James Farrell, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order concluding that it lacked jurisdiction to consider

Appellant’s Motion to Set Aside Conviction and Dismiss Charges. Having reviewed the record,

it appears that this Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.